Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Application/Election/Restrictions
2.	Applicant’s election without traverse of Group I (claims 3-5, 7-9, 11-13 and 15-21), 94-3A6 antibody, SEQ ID NOs: 21 and 22 for VL and VH and SEQ ID NOs: 23-25 for LCDRs1-3 and SEQ ID NOs: 26-28 for HCDRs1-3 and Alzheimer’s disease in the reply filed on July 20, 2022 is acknowledged. 
Claims 1-2, 6, 10 and 14 are canceled. Claims 3-5, 7-9, 11-13 and 15-25 are pending. Claims 22-25 are withdrawn without traverse (filed 7/20/22) from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Claims 3-5, 11-13 and 15-21 are also withdrawn from further consideration because of non-elected sequences and antibodies. Election was made without traverse in the reply filed on July 20, 2022. 
3.	Claims 7-9 are under examination with respect to antibody 94-3A6, SEQ ID NOs: 21 and 22 for VL and VH and SEQ ID NOs: 23-25 for LCDRs1-3 and SEQ ID NOs: 26-28 for HCDRs1-3 in this office action.


Claim Rejections - 35 USC § 112

4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  
Claim 9 encompasses a genus of recombinant antibodies comprising a VL domain and a VH domain, wherein the VL domain comprises an amino acid sequence that is at least 85% identical to SEQ ID NO:21 and/or the VH domain has an amino acid sequence that is at least 85% identical to SEQ ID NO:22. Applicant has not disclosed sufficient species for the broad genus of recombinant antibodies comprising variants of SEQ ID NO:21 for VL and variants of SEQ ID NO:85 for SEQ ID NO:22. The specification only describes an 94-3A6 antibody, which comprises a VL comprising the sequence of SEQ ID NO:21 and a VH comprising the SEQ ID NO: 22 for and wherein the VL comprises the amino acid sequences of SEQ ID NOs: 23-25 for LCDRs1-3 and the VH comprises the amino acid sequences of SEQ ID NOs: 26-28 for HCDRs1-3 (see p. 18-19). However, the claim is not limited to the 94-3A6 antibody or an antibody set forth above but also encompass structurally and functionally undefined variant antibodies.  
In making a determination of whether the application complies with the written description requirement of 35 U.S.C. 112, first paragraph, it is necessary to understand what Applicant is in possession of and what Applicant is claiming. 
M.P.E.P. § 2163 instructs:
An invention described solely in terms of a method of making and/or its function may lack written descriptive support where there is no described or art-recognized correlation between the disclosed function and the structure(s) responsible for the function. . . . 
An applicant may show possession of an invention by disclosure of drawings or structural chemical formulas that are sufficiently detailed to show that applicant was in possession of the claimed invention as a whole. . . . 
An applicant may also show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics.” 
This standard has not been met in this case. From the specification, it is clear that Applicant is in possession of 94-3A6 antibody or an antibody comprising a VL having CDRL1-3 and a VH having CDRH1-3, wherein the VL comprises the sequence of SEQ ID NO:21 and the VH comprises the SEQ ID NO: 22 and wherein the LCDRs1-3 comprise the amino acid sequences of SEQ ID NOs: 23-25 respectively and the HCDRs1-3 comprise the amino acid sequences of SEQ ID NOs: 26-28 respectively. However, Applicant is not in possession of other structurally and functionally undefined recombinant antibodies comprising variants of SEQ ID NO:21 for VL and variants of SEQ ID NO:22 for the VH. 
It is well established in the art that the formation of an intact antigen-binding site generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs which provide the majority of the contact residues for the binding of the antibody to its target epitope.  The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin.  It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites.  MacCallum et al. (J. Mol. Biol.,1996; 262: 732-745) teaches that although CDR3 of the heavy and light chain dominate, a number of residues outside the standard CDR definitions make antigen contacts (see p. 733, right col) and non-contacting residues within the CDRs coincide with residues as important in defining canonical backbone conformations (see page 735, left col.).  Pascalis et al. (The Journal of Immunology, 2002; 169: 3076-3084) teaches that grafting of the CDRs into a human framework was performed by grafting CDR residues and maintaining framework residues that were deemed essential for preserving the structural integrity of the antigen binding site (see page 3079, right col.) and that although abbreviated CDR residues were used in the constructs, some residues in all 6 CDRs were used for the constructs (see page 3080, left col.).  The fact that not just one CDR is essential for antigen binding or maintaining the conformation of the antigen binding site because although CDR H3 is at the center of most if not all antigen interactions, clearly other CDRs play an important role in the recognition process (page 199, left col.) and this is demonstrated in this work by using all CDRs except L2 and additionally using a framework residue located just before the H3 (see page 202, left col.; Casset et al., BBRC, 2003; 307: 198-205).  Vajdos et al. (J. Mol. Biol. 2002; 320: 415-428) also teaches that antigen binding is primarily mediated by the CDRs more highly conserved framework segments which connect the CDRs are mainly involved in supporting the CDR loop conformations and in some cases framework residues also contact antigen (page 416, left col.).  Holm et al. (Mol. Immunol., 2007; 44: 1075-1084) teaches that although residues in the CDR3 of the heavy chain were involved in antigen binding, unexpectedly a residue in CDR2 of the light chain was also involved (abstract).  Chen et al. (J. Mol. Bio., 1999; 293: 865-881) teaches that the antigen binding site is almost entirely composed of residues from heavy chain CDRs, CDR-H1, H2, H3 (page 866).  Wu et al. (J. Mol. Biol., 1999; 294:151-162) teaches that it is difficult to predict which framework residues serve a critical role in maintaining affinity and specificity due in part to the large conformational change in antibodies that accompany antigen binding (page 152 left col.) but certain residues have been identified as important for maintaining conformation. These references demonstrate that in order to generate an antibody with the claimed binding activity or features, the antibody must comprise all 6 CDRs with defined sequences or structures in order to maintain the claimed antigen binding specificity and affinity. However, no such information is provided by the specification.
It is also known in the art that a single amino acid change can abolish the binding ability of a molecule. For example, a substitution of lysine residue by glutamic acid at position 118 of acidic fibroblast growth factor results in a substantial loss of its biological activity including the binding ability to heparin and its receptor (Burgess et al. J of Cell Bio. 1990, 111:2129-2138). Although many amino acid substitutions are possible in any given protein, the position of where such amino acid substitutions can be made is critical for maintaining the function of a protein; i.e. only certain positions can tolerate conservative substitutions without changing the relationship of three dimensional structure and function of the protein (col 2, p. 1306, Bowie et al. Science, 1990, 247:1306-1310). Even if an active or binding site were identified in the specification, they may not be sufficient, as the ordinary artisan would not immediately recognize that an active or binding site must assume the proper three-dimensional configuration to be active because conformation is dependent upon surrounding residues; i.e. substitution of non-essential residues can often destroy activity. In addition to a core determinant sequence, the protein-protein interaction also relies on the flanking or noncontiguous residues (see p. 445 the second column, first paragraph, Pawson et al. 2003, Science 300:445-452). The optimal binding motif for a domain is not necessarily suitable for physiological or in vivo interaction. The predictive data always need to be validated by actual analyses in cells (see p. 445, the third column, second paragraph, Pawson et al. 2003, Science 300:445-452). Alaoui-lsmaili teaches that designing a mutein having predictable activities is difficult because of the complexity of the interactions between ligands and receptors (Alaoui-lsmaili et al., Cytokine Growth Factor Rev. 2009; 20:501-507). For example, given the complexity of BMP-BMP receptor interactions, it is difficult to design BMPs with improved affinity and/or specificity for one specific receptor. More importantly, predicting the in vivo biological activity of such altered BMPs remains a challenging undertaking (see p. 502, right col., 2th paragraph). Further, when multiple mutations are introduced, there is even less predictability because Guo et al. teaches that the effects of mutations on protein function are largely additive (see p. 9207, left col., 2th paragraph, Guo et al., PNAS 2004; 101:9205-9210). Moreover, even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff et al. (Proc. Natl. Acad. Sci. USA 1982 Vol. 79: page 1979).  Rudikoff et al teach that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding function.  
Applicant fails to teach what structures/amino acid sequences are for the claimed variant antibodies comprising at least 85% identity to SEQ ID NO:21 for the VL and/or at least 85% identity to SEQ ID NO:22 for the VH. Neither the specification nor the prior art teaches what other structurally and functionally undefined variant antibodies are and can possess the claimed biological binding properties as claimed. For example, the total residues for CDRLs1-3 are 16 amino acids and the residues of 15% of the amino acid sequence of SEQ ID NO:21 (132 amino acids) are around 20 amino acids (132aa x15%=19.8aa), which are more than the total residues of CDRL1-3. The specification provides no identification of any particular portion of the structure that must be conserved. The instant specification fails to provide sufficient descriptive information, such as definitive structural or functional features of the claimed genus of variant antibodies having an amino acid sequence at least 85% identical to SEQ ID NO:21 for the VL and/or having an amino acid sequence at least 85% identical to SEQ ID NO:22 for the VH. There is no description of the conserved regions which are critical to the function of the genus claimed. There is no description of the sites at which variability may be tolerated and there is no information regarding the relation of structure of variants to the function of VL and VH. Furthermore, the prior art does not provide compensatory structural or correlative teachings sufficient to enable one of skill to isolate and identify what other variant antibodies might be.  Since the common characteristics/features of other variant antibodies are unknown, a skilled artisan cannot contemplate the functional correlations of the genus with the claimed invention.   Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the genus of variant antibodies.
Based on MPEP § 2161.01 and §2163, “to satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116”.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of variant antibodies, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  
Therefore, the claimed variant antibodies have not met the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115). Applicant is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement. See MPEP § 2161.01 and 2163.

		
Conclusion
Allowable Subject Matter
5.	Claims 7-8 are allowable.

6.	Claim 9 is rejected.


VL
SEQ ID NO:21	   1 ENVLTQSPAIMSASPGEKVTMTCSASSNVNYMHWFQQESSTSPKLWIYDTSKLASGVPGR 60
SEQ ID NO:23	   1 --------------------------SNVNY-----------------------------  5
SEQ ID NO:24	   1 ------------------------------------------------DTSK--------  4
SEQ ID NO:25	     ------------------------------------------------------------

SEQ ID NO:21	  61 FSGSGSGNSYSLTISSMEAEDVATYYCFQGSGYPYTFGGGTKLEIKRADAAPTVSIFPPS 120
SEQ ID NO:23	     ------------------------------------------------------------
SEQ ID NO:24	     ------------------------------------------------------------
SEQ ID NO:25	   1 ---------------------------FQGSGYP--------------------------   7

SEQ ID NO:21	 121 SEQLTSGGASVV 132
SEQ ID NO:23	     ------------
SEQ ID NO:24	     ------------
SEQ ID NO:25	     ------------	
	
LCDRs1-3= 16 aa
VL: 132 aa x 85%=112.2 aa
    132 aa x 15%=19.8 aa

VH
SEQ ID NO:22	   1 QVQLQQPGTELVKPGASVKLSCKASGYPFTNYWMHWVKQRPGQGLEWIGNINPTNGDTNY 60
SEQ ID NO:26	   1 -------------------------GYPFTNYW---------------------------  8
SEQ ID NO:27	   1 --------------------------------------------------INPTNGDT--  8
SEQ ID NO:28	     ------------------------------------------------------------	

SEQ ID NO:22	  61 NEKFKSKATLTVDKSSSTAYMQLSSLTSEDSAVYYCTRVTYWGQGTTLTVSSA 113
SEQ ID NO:26	     -----------------------------------------------------
SEQ ID NO:27	     -----------------------------------------------------
SEQ ID NO:28 	   1 -----------------------------------CTRVT-------------   5

HCDRs1-3= 21 aa
VH: 113 aa x 85%=96.05 aa
    113 aa x 15%=16.95 aa	

7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
SEQ ID NO:21
BGM64791
ID   BGM64791 standard; protein; 132 AA.
XX
AC   BGM64791;
XX
DT   22-AUG-2019  (first entry)
XX
DE   Mouse anti-tau monoclonal antibody 94-3A6 VL, SEQ ID 21.
XX
KW   Tau protein; alzheimers disease; antibody therapy; brain disease;
KW   degeneration; frontotemporal dementia; light chain variable region;
KW   monoclonal antibody; neurodegenerative disease; neuroprotective;
KW   parkinsonism; progressive supranuclear palsy; prophylactic to disease;
KW   protein detection; therapeutic.
XX
OS   Mus musculus.
XX
CC PN   WO2019133799-A1.
XX
CC PD   04-JUL-2019.
XX
CC PF   28-DEC-2018; 2018WO-US067840.
XX
PR   29-DEC-2017; 2017US-0611556P.
PR   26-MAR-2018; 2018US-0647899P.
XX
CC PA   (UYFL ) UNIV FLORIDA RES FOUND.
XX
CC PI   Giasson B,  Golde TE,  Croft CL,  Levites Y,  Moore BD;
XX
DR   WPI; 2019-578829/55.
XX
CC PT   New isolated antibody that specifically recognizes tau epitope comprising
CC PT   specific amino acid sequence used to detect tau protein and treat or 
CC PT   prevent tauopathy e.g. Alzheimer's disease and chronic traumatic 
CC PT   encephalopathy.
XX
CC PS   Claim 8; SEQ ID NO 21; 61pp; English.
XX
CC   The present invention relates to a novel anti-tau antibody, useful for 
CC   treating or preventing tauopathy. The anti-tau monoclonal antibody (mAb) 
CC   comprises: (a) a heavy chain variable region (VH); (b) a light chain 
CC   variable region (VL); (c) a heavy chain constant region (CH); (d) a light
CC   chain constant region (CL); (e) complementarity determining regions 
CC   (CDRs); and (f) framework regions (FRs). The invention further relates 
CC   to: (1) a kit comprising the antibody, reagents required for processing 
CC   of a sample for an immunoassay, reagents for conducting the immunoassay 
CC   and instructional materials for performing the immunoassay; (2) a method 
CC   for detecting the tau protein in a subject; and (3) a method for treating
CC   or preventing tauopathy such as Alzheimer's disease, chronic traumatic 
CC   encephalopathy, corticobasal degeneration, frontotemporal lobar 
CC   degeneration, Pick disease, progressive supranuclear palsy, and 
CC   Parkinsonism linked to chromosome 17 with tau pathology in a subject.
XX
SQ   Sequence 132 AA;

  Query Match             100.0%;  Score 132;  DB 28;  Length 132;
  Best Local Similarity   100.0%;  
  Matches  132;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ENVLTQSPAIMSASPGEKVTMTCSASSNVNYMHWFQQESSTSPKLWIYDTSKLASGVPGR 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 ENVLTQSPAIMSASPGEKVTMTCSASSNVNYMHWFQQESSTSPKLWIYDTSKLASGVPGR 60

Qy         61 FSGSGSGNSYSLTISSMEAEDVATYYCFQGSGYPYTFGGGTKLEIKRADAAPTVSIFPPS 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 FSGSGSGNSYSLTISSMEAEDVATYYCFQGSGYPYTFGGGTKLEIKRADAAPTVSIFPPS 120

Qy        121 SEQLTSGGASVV 132
              ||||||||||||
Db        121 SEQLTSGGASVV 132

US-16-958-823-21
; Sequence 21, Application US/16958823
; Publication No. US20210070847A1
; GENERAL INFORMATION
;  APPLICANT: University of Florida Research Foundation, Inc.
;  TITLE OF INVENTION: MONOCLONAL ANTIBODIES TARGETING MICROTUBULE-BINDING DOMAIN OF TAU
;  TITLE OF INVENTION:PROTEIN
;  FILE REFERENCE: 222110-2630
;  CURRENT APPLICATION NUMBER: US/16/958,823
;  CURRENT FILING DATE: 2020-06-29
;  PRIOR APPLICATION NUMBER: US 62/611,556
;  PRIOR FILING DATE: 2017-12-29
;  PRIOR APPLICATION NUMBER: US 62/647,899
;  PRIOR FILING DATE: 2018-03-26
;  NUMBER OF SEQ ID NOS: 45
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 21
;  LENGTH: 132
;  TYPE: PRT
;  ORGANISM: Mus musculus
US-16-958-823-21

  Query Match             100.0%;  Score 132;  DB 20;  Length 132;
  Best Local Similarity   100.0%;  
  Matches  132;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ENVLTQSPAIMSASPGEKVTMTCSASSNVNYMHWFQQESSTSPKLWIYDTSKLASGVPGR 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 ENVLTQSPAIMSASPGEKVTMTCSASSNVNYMHWFQQESSTSPKLWIYDTSKLASGVPGR 60

Qy         61 FSGSGSGNSYSLTISSMEAEDVATYYCFQGSGYPYTFGGGTKLEIKRADAAPTVSIFPPS 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 FSGSGSGNSYSLTISSMEAEDVATYYCFQGSGYPYTFGGGTKLEIKRADAAPTVSIFPPS 120

Qy        121 SEQLTSGGASVV 132
              ||||||||||||
Db        121 SEQLTSGGASVV 132

US-13-184-530-3
; Sequence 3, Application US/13184530
; Publication No. US20120121633A1
; GENERAL INFORMATION
;  APPLICANT: PAUL, SUDHIR
;  APPLICANT:NISHIYAMA, YASUHIRO
;  APPLICANT:PLANQUE, STEPHANIE
;  APPLICANT:MASSEY, RICHARD
;  TITLE OF INVENTION: HIV CD4 BINDING SITE BASED COVALENT IMMUNOGEN COMPOSITIONS
;  FILE REFERENCE: 64229-03050 US1
;  CURRENT APPLICATION NUMBER: US/13/184,530
;  CURRENT FILING DATE: 2012-01-23
;  PRIOR APPLICATION NUMBER: 61/365,139
;  PRIOR FILING DATE: 2010-07-16
;  NUMBER OF SEQ ID NOS: 45
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 3
;  LENGTH: 106
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Description of Artificial Sequence: Synthetic
;  OTHER INFORMATION:polypeptide
US-13-184-530-3

  Query Match             51.5%;  Score 68;  DB 10;  Length 106;
  Best Local Similarity   100.0%;  
  Matches   68;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy         39 SSTSPKLWIYDTSKLASGVPGRFSGSGSGNSYSLTISSMEAEDVATYYCFQGSGYPYTFG 98
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         39 SSTSPKLWIYDTSKLASGVPGRFSGSGSGNSYSLTISSMEAEDVATYYCFQGSGYPYTFG 98

Qy         99 GGTKLEIK 106
              ||||||||
Db         99 GGTKLEIK 106

SEQ ID NO:22
BGM64792
ID   BGM64792 standard; protein; 113 AA.
XX
AC   BGM64792;
XX
DT   22-AUG-2019  (first entry)
XX
DE   Mouse anti-tau monoclonal antibody 94-3A6 VH, SEQ ID 22.
XX
KW   Tau protein; alzheimers disease; antibody therapy; brain disease;
KW   degeneration; frontotemporal dementia; heavy chain variable region;
KW   monoclonal antibody; neurodegenerative disease; neuroprotective;
KW   parkinsonism; progressive supranuclear palsy; prophylactic to disease;
KW   protein detection; therapeutic.
XX
OS   Mus musculus.
XX
CC PN   WO2019133799-A1.
XX
CC PD   04-JUL-2019.
XX
CC PF   28-DEC-2018; 2018WO-US067840.
XX
PR   29-DEC-2017; 2017US-0611556P.
PR   26-MAR-2018; 2018US-0647899P.
XX
CC PA   (UYFL ) UNIV FLORIDA RES FOUND.
XX
CC PI   Giasson B,  Golde TE,  Croft CL,  Levites Y,  Moore BD;
XX
DR   WPI; 2019-578829/55.
XX
CC PT   New isolated antibody that specifically recognizes tau epitope comprising
CC PT   specific amino acid sequence used to detect tau protein and treat or 
CC PT   prevent tauopathy e.g. Alzheimer's disease and chronic traumatic 
CC PT   encephalopathy.
XX
CC PS   Claim 8; SEQ ID NO 22; 61pp; English.
XX
CC   The present invention relates to a novel anti-tau antibody, useful for 
CC   treating or preventing tauopathy. The anti-tau monoclonal antibody (mAb) 
CC   comprises: (a) a heavy chain variable region (VH); (b) a light chain 
CC   variable region (VL); (c) a heavy chain constant region (CH); (d) a light
CC   chain constant region (CL); (e) complementarity determining regions 
CC   (CDRs); and (f) framework regions (FRs). The invention further relates 
CC   to: (1) a kit comprising the antibody, reagents required for processing 
CC   of a sample for an immunoassay, reagents for conducting the immunoassay 
CC   and instructional materials for performing the immunoassay; (2) a method 
CC   for detecting the tau protein in a subject; and (3) a method for treating
CC   or preventing tauopathy such as Alzheimer's disease, chronic traumatic 
CC   encephalopathy, corticobasal degeneration, frontotemporal lobar 
CC   degeneration, Pick disease, progressive supranuclear palsy, and 
CC   Parkinsonism linked to chromosome 17 with tau pathology in a subject.
XX
SQ   Sequence 113 AA;

  Query Match             100.0%;  Score 113;  DB 28;  Length 113;
  Best Local Similarity   100.0%;  
  Matches  113;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QVQLQQPGTELVKPGASVKLSCKASGYPFTNYWMHWVKQRPGQGLEWIGNINPTNGDTNY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QVQLQQPGTELVKPGASVKLSCKASGYPFTNYWMHWVKQRPGQGLEWIGNINPTNGDTNY 60

Qy         61 NEKFKSKATLTVDKSSSTAYMQLSSLTSEDSAVYYCTRVTYWGQGTTLTVSSA 113
              |||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 NEKFKSKATLTVDKSSSTAYMQLSSLTSEDSAVYYCTRVTYWGQGTTLTVSSA 113

US-16-958-823-22
; Sequence 22, Application US/16958823
; Publication No. US20210070847A1
; GENERAL INFORMATION
;  APPLICANT: University of Florida Research Foundation, Inc.
;  TITLE OF INVENTION: MONOCLONAL ANTIBODIES TARGETING MICROTUBULE-BINDING DOMAIN OF TAU
;  TITLE OF INVENTION:PROTEIN
;  FILE REFERENCE: 222110-2630
;  CURRENT APPLICATION NUMBER: US/16/958,823
;  CURRENT FILING DATE: 2020-06-29
;  PRIOR APPLICATION NUMBER: US 62/611,556
;  PRIOR FILING DATE: 2017-12-29
;  PRIOR APPLICATION NUMBER: US 62/647,899
;  PRIOR FILING DATE: 2018-03-26
;  NUMBER OF SEQ ID NOS: 45
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 22
;  LENGTH: 113
;  TYPE: PRT
;  ORGANISM: Mus musculus
US-16-958-823-22

  Query Match             100.0%;  Score 113;  DB 20;  Length 113;
  Best Local Similarity   100.0%;  
  Matches  113;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QVQLQQPGTELVKPGASVKLSCKASGYPFTNYWMHWVKQRPGQGLEWIGNINPTNGDTNY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QVQLQQPGTELVKPGASVKLSCKASGYPFTNYWMHWVKQRPGQGLEWIGNINPTNGDTNY 60

Qy         61 NEKFKSKATLTVDKSSSTAYMQLSSLTSEDSAVYYCTRVTYWGQGTTLTVSSA 113
              |||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 NEKFKSKATLTVDKSSSTAYMQLSSLTSEDSAVYYCTRVTYWGQGTTLTVSSA 113

US-12-444-916-113
; Sequence 113, Application US/12444916
; Publication No. US20090324491A1
; GENERAL INFORMATION
;  APPLICANT: ABURATANI, HIROYUKI
;  APPLICANT:ITO, HIROTAKA
;  APPLICANT:YOSHIDA, KENJI
;  TITLE OF INVENTION: DIAGNOSIS AND TREATMENT OF CANCER USING ANTI-EREG ANTIBODY
;  FILE REFERENCE: 2144.0420000
;  CURRENT APPLICATION NUMBER: US/12/444,916
;  CURRENT FILING DATE: 2009-04-09
;  PRIOR APPLICATION NUMBER: PCT/JP2007/069988
;  PRIOR FILING DATE: 2007-10-12
;  PRIOR APPLICATION NUMBER: JP 2006-278819
;  PRIOR FILING DATE: 2006-10-12
;  NUMBER OF SEQ ID NOS: 152
;  SOFTWARE: PatentIn version 3.4
; SEQ ID NO 113
;  LENGTH: 115
;  TYPE: PRT
;  ORGANISM: Mus musculus
US-12-444-916-113

  Query Match             35.4%;  Score 40;  DB 8;  Length 115;
  Best Local Similarity   100.0%;  
  Matches   40;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy         58 TNYNEKFKSKATLTVDKSSSTAYMQLSSLTSEDSAVYYCT 97
              ||||||||||||||||||||||||||||||||||||||||
Db         58 TNYNEKFKSKATLTVDKSSSTAYMQLSSLTSEDSAVYYCT 97

SEQ ID NO:28
BGM64798
ID   BGM64798 standard; peptide; 5 AA.
XX
AC   BGM64798;
XX
DT   22-AUG-2019  (first entry)
XX
DE   Mouse anti-tau monoclonal antibody 94-3A6 VH CDR3, SEQ ID 28.
XX
KW   Tau protein; alzheimers disease; antibody therapy; brain disease;
KW   degeneration; frontotemporal dementia; heavy chain variable region;
KW   monoclonal antibody; neurodegenerative disease; neuroprotective;
KW   parkinsonism; progressive supranuclear palsy; prophylactic to disease;
KW   protein detection; therapeutic.
XX
OS   Mus musculus.
XX
CC PN   WO2019133799-A1.
XX
CC PD   04-JUL-2019.
XX
CC PF   28-DEC-2018; 2018WO-US067840.
XX
PR   29-DEC-2017; 2017US-0611556P.
PR   26-MAR-2018; 2018US-0647899P.
XX
CC PA   (UYFL ) UNIV FLORIDA RES FOUND.
XX
CC PI   Giasson B,  Golde TE,  Croft CL,  Levites Y,  Moore BD;
XX
DR   WPI; 2019-578829/55.
XX
CC PT   New isolated antibody that specifically recognizes tau epitope comprising
CC PT   specific amino acid sequence used to detect tau protein and treat or 
CC PT   prevent tauopathy e.g. Alzheimer's disease and chronic traumatic 
CC PT   encephalopathy.
XX
CC PS   Claim 7; SEQ ID NO 28; 61pp; English.
XX
CC   The present invention relates to a novel anti-tau antibody, useful for 
CC   treating or preventing tauopathy. The anti-tau monoclonal antibody (mAb) 
CC   comprises: (a) a heavy chain variable region (VH); (b) a light chain 
CC   variable region (VL); (c) a heavy chain constant region (CH); (d) a light
CC   chain constant region (CL); (e) complementarity determining regions 
CC   (CDRs); and (f) framework regions (FRs). The invention further relates 
CC   to: (1) a kit comprising the antibody, reagents required for processing 
CC   of a sample for an immunoassay, reagents for conducting the immunoassay 
CC   and instructional materials for performing the immunoassay; (2) a method 
CC   for detecting the tau protein in a subject; and (3) a method for treating
CC   or preventing tauopathy such as Alzheimer's disease, chronic traumatic 
CC   encephalopathy, corticobasal degeneration, frontotemporal lobar 
CC   degeneration, Pick disease, progressive supranuclear palsy, and 
CC   Parkinsonism linked to chromosome 17 with tau pathology in a subject.
XX
SQ   Sequence 5 AA;

  Query Match             100.0%;  Score 5;  DB 28;  Length 5;
  Best Local Similarity   100.0%;  
  Matches    5;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CTRVT 5
              |||||
Db          1 CTRVT 5

SEQ ID NO:27
BGM64797
ID   BGM64797 standard; peptide; 8 AA.
XX
AC   BGM64797;
XX
DT   22-AUG-2019  (first entry)
XX
DE   Mouse anti-tau monoclonal antibody 94-3A6 VH CDR2, SEQ ID 27.
XX
KW   Tau protein; alzheimers disease; antibody therapy; brain disease;
KW   degeneration; frontotemporal dementia; heavy chain variable region;
KW   monoclonal antibody; neurodegenerative disease; neuroprotective;
KW   parkinsonism; progressive supranuclear palsy; prophylactic to disease;
KW   protein detection; therapeutic.
XX
OS   Mus musculus.
XX
CC PN   WO2019133799-A1.
XX
CC PD   04-JUL-2019.
XX
CC PF   28-DEC-2018; 2018WO-US067840.
XX
PR   29-DEC-2017; 2017US-0611556P.
PR   26-MAR-2018; 2018US-0647899P.
XX
CC PA   (UYFL ) UNIV FLORIDA RES FOUND.
XX
CC PI   Giasson B,  Golde TE,  Croft CL,  Levites Y,  Moore BD;
XX
DR   WPI; 2019-578829/55.
XX
CC PT   New isolated antibody that specifically recognizes tau epitope comprising
CC PT   specific amino acid sequence used to detect tau protein and treat or 
CC PT   prevent tauopathy e.g. Alzheimer's disease and chronic traumatic 
CC PT   encephalopathy.
XX
CC PS   Claim 7; SEQ ID NO 27; 61pp; English.
XX
CC   The present invention relates to a novel anti-tau antibody, useful for 
CC   treating or preventing tauopathy. The anti-tau monoclonal antibody (mAb) 
CC   comprises: (a) a heavy chain variable region (VH); (b) a light chain 
CC   variable region (VL); (c) a heavy chain constant region (CH); (d) a light
CC   chain constant region (CL); (e) complementarity determining regions 
CC   (CDRs); and (f) framework regions (FRs). The invention further relates 
CC   to: (1) a kit comprising the antibody, reagents required for processing 
CC   of a sample for an immunoassay, reagents for conducting the immunoassay 
CC   and instructional materials for performing the immunoassay; (2) a method 
CC   for detecting the tau protein in a subject; and (3) a method for treating
CC   or preventing tauopathy such as Alzheimer's disease, chronic traumatic 
CC   encephalopathy, corticobasal degeneration, frontotemporal lobar 
CC   degeneration, Pick disease, progressive supranuclear palsy, and 
CC   Parkinsonism linked to chromosome 17 with tau pathology in a subject.
XX
SQ   Sequence 8 AA;

  Query Match             100.0%;  Score 8;  DB 28;  Length 8;
  Best Local Similarity   100.0%;  
  Matches    8;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 INPTNGDT 8
              ||||||||
Db          1 INPTNGDT 8

SEQ ID NO:26
BGM64796
ID   BGM64796 standard; peptide; 8 AA.
XX
AC   BGM64796;
XX
DT   22-AUG-2019  (first entry)
XX
DE   Mouse anti-tau monoclonal antibody 94-3A6 VH CDR1, SEQ ID 26.
XX
KW   Tau protein; alzheimers disease; antibody therapy; brain disease;
KW   degeneration; frontotemporal dementia; heavy chain variable region;
KW   monoclonal antibody; neurodegenerative disease; neuroprotective;
KW   parkinsonism; progressive supranuclear palsy; prophylactic to disease;
KW   protein detection; therapeutic.
XX
OS   Mus musculus.
XX
CC PN   WO2019133799-A1.
XX
CC PD   04-JUL-2019.
XX
CC PF   28-DEC-2018; 2018WO-US067840.
XX
PR   29-DEC-2017; 2017US-0611556P.
PR   26-MAR-2018; 2018US-0647899P.
XX
CC PA   (UYFL ) UNIV FLORIDA RES FOUND.
XX
CC PI   Giasson B,  Golde TE,  Croft CL,  Levites Y,  Moore BD;
XX
DR   WPI; 2019-578829/55.
XX
CC PT   New isolated antibody that specifically recognizes tau epitope comprising
CC PT   specific amino acid sequence used to detect tau protein and treat or 
CC PT   prevent tauopathy e.g. Alzheimer's disease and chronic traumatic 
CC PT   encephalopathy.
XX
CC PS   Claim 7; SEQ ID NO 26; 61pp; English.
XX
CC   The present invention relates to a novel anti-tau antibody, useful for 
CC   treating or preventing tauopathy. The anti-tau monoclonal antibody (mAb) 
CC   comprises: (a) a heavy chain variable region (VH); (b) a light chain 
CC   variable region (VL); (c) a heavy chain constant region (CH); (d) a light
CC   chain constant region (CL); (e) complementarity determining regions 
CC   (CDRs); and (f) framework regions (FRs). The invention further relates 
CC   to: (1) a kit comprising the antibody, reagents required for processing 
CC   of a sample for an immunoassay, reagents for conducting the immunoassay 
CC   and instructional materials for performing the immunoassay; (2) a method 
CC   for detecting the tau protein in a subject; and (3) a method for treating
CC   or preventing tauopathy such as Alzheimer's disease, chronic traumatic 
CC   encephalopathy, corticobasal degeneration, frontotemporal lobar 
CC   degeneration, Pick disease, progressive supranuclear palsy, and 
CC   Parkinsonism linked to chromosome 17 with tau pathology in a subject.
XX
SQ   Sequence 8 AA;

  Query Match             100.0%;  Score 8;  DB 28;  Length 8;
  Best Local Similarity   100.0%;  
  Matches    8;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GYPFTNYW 8
              ||||||||
Db          1 GYPFTNYW 8

BGM64792
ID   BGM64792 standard; protein; 113 AA.
XX
AC   BGM64792;
XX
DT   22-AUG-2019  (first entry)
XX
DE   Mouse anti-tau monoclonal antibody 94-3A6 VH, SEQ ID 22.
XX
KW   Tau protein; alzheimers disease; antibody therapy; brain disease;
KW   degeneration; frontotemporal dementia; heavy chain variable region;
KW   monoclonal antibody; neurodegenerative disease; neuroprotective;
KW   parkinsonism; progressive supranuclear palsy; prophylactic to disease;
KW   protein detection; therapeutic.
XX
OS   Mus musculus.
XX
CC PN   WO2019133799-A1.
XX
CC PD   04-JUL-2019.
XX
CC PF   28-DEC-2018; 2018WO-US067840.
XX
PR   29-DEC-2017; 2017US-0611556P.
PR   26-MAR-2018; 2018US-0647899P.
XX
CC PA   (UYFL ) UNIV FLORIDA RES FOUND.
XX
CC PI   Giasson B,  Golde TE,  Croft CL,  Levites Y,  Moore BD;
XX
DR   WPI; 2019-578829/55.
XX
CC PT   New isolated antibody that specifically recognizes tau epitope comprising
CC PT   specific amino acid sequence used to detect tau protein and treat or 
CC PT   prevent tauopathy e.g. Alzheimer's disease and chronic traumatic 
CC PT   encephalopathy.
XX
CC PS   Claim 8; SEQ ID NO 22; 61pp; English.
XX
CC   The present invention relates to a novel anti-tau antibody, useful for 
CC   treating or preventing tauopathy. The anti-tau monoclonal antibody (mAb) 
CC   comprises: (a) a heavy chain variable region (VH); (b) a light chain 
CC   variable region (VL); (c) a heavy chain constant region (CH); (d) a light
CC   chain constant region (CL); (e) complementarity determining regions 
CC   (CDRs); and (f) framework regions (FRs). The invention further relates 
CC   to: (1) a kit comprising the antibody, reagents required for processing 
CC   of a sample for an immunoassay, reagents for conducting the immunoassay 
CC   and instructional materials for performing the immunoassay; (2) a method 
CC   for detecting the tau protein in a subject; and (3) a method for treating
CC   or preventing tauopathy such as Alzheimer's disease, chronic traumatic 
CC   encephalopathy, corticobasal degeneration, frontotemporal lobar 
CC   degeneration, Pick disease, progressive supranuclear palsy, and 
CC   Parkinsonism linked to chromosome 17 with tau pathology in a subject.
XX
SQ   Sequence 113 AA;

  Query Match             100.0%;  Score 8;  DB 28;  Length 113;
  Best Local Similarity   100.0%;  
  Matches    8;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GYPFTNYW 8
              ||||||||
Db         26 GYPFTNYW 33


8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANG-YU WANG whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Chang-Yu Wang
August 13, 2022



/CHANG-YU WANG/Primary Examiner, Art Unit 1649